Case 1:21-cr-00460-APM Document 5-1 Filed 07/20/21 Page 1 of 3




                     EXHIBIT 1
           Case 1:21-cr-00460-APM Document 5-1 Filed 07/20/21 Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     :
UNITED STATES OF AMERICA             :
                                     :    No.: 21-cr-460 (APM)
                                    :
v.                                  :
                                    :
CALEB BERRY,                        :
                                    :
            Defendant.              :
____________________________________:

                  DECLARATION OF DANIEL J. FERNANDEZ IN
               SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       I, Daniel J. Fernandez, pursuant to 28 U.S.C. § 1746, declare, under penalty of perjury, as

follows:

       1.      My name, office address, and telephone number are as follows:

Daniel J. Fernandez
Fernandez & Hernandez, LLC
3002 West Kennedy Boulevard
Tampa, Florida 33609
Office: 813 229-5353
Email: daniel@fhtampalaw.com

       2.      I have been admitted to the following courts and bars:

Supreme Court of Florida
United States District Court, Middle District of Florida
United States District Court, Southern District of Florida
United States District Court, Northern District of Florida
United States District Court, Eastern District of Texas
United States District Court, Northern District of Georgia
United States District Court, Arizona
United States District Court, Northern District of Alabama
United States District Court, Southern District of New York
United States District Court, Eastern District of Missouri
United States Court of Appeals for the Fifth Circuit
United States Court of Appeals for the Sixth Circuit
United States Court of Appeals for the Eleventh Circuit
         Case 1:21-cr-00460-APM Document 5-1 Filed 07/20/21 Page 3 of 3




       3.     I am currently in good standing with all states, courts, and bars in which I am

admitted to practice and have never been previously disciplined.

       4.     I have not been admitted pro hac vice in U.S. District Court for the District of

Columbia in the last two years.

       5.     I do not have an office located within the District of Columbia and am not a member

of the District of Columbia Bar or have a pending application to become a member of the District

of Columbia Bar.

Executed on this 15th day of July, 2021.

                                            /s/ Daniel J. Fernandez
                                           DANIEL J. FERNANDEZ




                                               2
